05/04/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0009


                                       DA 22-0009
                                    _________________

 MONTANA BOARD OF INVESTMENTS,

              Petitioner and Appellant,

       v.
                                                                      ORDER
 GLACIER VENTURE FUND MANAGER
 LIMITED PARTNERSHIP,

              Respondent and Appellee.
                                _________________

       On March 11, 2022, the mediator for this appeal filed a report stating that the case
has settled. However, the parties requested until April 25, 2022, to file further stipulations.
Nothing further has been filed.
       Therefore, and pursuant to M. R. App. P. 7(7)(b),
       IT IS ORDERED that this appeal is DISMISSED.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                       May 4 2022